Citation Nr: 0910041	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-05 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right arm 
condition, to include as secondary to service-connected 
pituitary microadenoma disability and service-connected 
residuals of right foot injury with reflex sympathetic 
dystrophy (RSD).

2.  Entitlement to service connection for right wrist and 
hand condition, to include as secondary to service-connected 
pituitary microadenoma disability and service-connected 
residuals of right foot injury with RSD.

3.  Entitlement to service connection for bilateral elbow 
condition, to include as secondary to service-connected 
pituitary microadenoma disability and service-connected 
residuals of right foot injury with RSD.

4.  Entitlement to service connection for bilateral knee 
condition, to include as secondary to service-connected 
pituitary microadenoma disability and service-connected 
residuals of right foot injury with RSD.

5.  Entitlement to service connection for bilateral ankle 
condition, to include as secondary to service-connected 
pituitary microadenoma disability and service-connected 
residuals of right foot injury with RSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1992 to July 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the above-
referenced claims.  

In an April 2008 Statement in Support of Claim and during a 
April 2008 videoconference hearing, the Veteran expressed her 
desire to withdraw the claims on appeal for service 
connection for numbness and tingling in head/brain, as 
secondary to the service-connected disability of pituitary 
microadenoma and service-connected residuals of right foot 
with RSD and entitlement to a total rating based on 
individual unemployability.  See 38 C.F.R. § 20.204 (2008).  
Hence, these issues are no longer in appellate status.

In April 2008, a videoconference hearing was held at the RO, 
over which the undersigned Veterans Law Judge presided.  A 
transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2007).

The Veteran has contended that she currently experiences 
swelling and pain of the right arm, right wrist and hand, 
bilateral elbows, bilateral knees, and bilateral ankles due 
to her service-connected pituitary microadenoma disability 
and service-connected residuals of right foot injury with RSD 
disability.  During the April 2008 videoconference hearing, 
the Veteran provided further clarification of her 
contentions, specifically asserting that her RSD of the right 
foot has spread to multiple joints of her upper and lower 
extremities.  It was her contention that her current multiple 
joints condition is related to her service-connected 
residuals right foot injury with RSD.

A December 2005 VA examination report shows that the Veteran 
reported first experiencing swelling and pain of the 
aforementioned joints in 1996.  Specifically, she reported 
swelling and tenderness around her bilateral ankles, elbows, 
wrists, and arms.  Clinical evaluations at that time were 
negative as to a diagnosis or etiology for the Veteran's 
multiple joints condition.

VA outpatient and hospital treatment records dated from 
February 2002 to April 2008 show the Veteran's reports of 
intermittent swelling and/or constant pain in multiple joints 
of the upper and lower extremities.  The records show that 
additional diagnostic evaluations were negative as to the 
etiology of the Veteran's condition.  The only indication of 
a possible etiology of the Veteran's condition is shown in a 
December 2007 VA outpatient treatment record, wherein the 
Veteran's treating physician opined that the nature of the 
Veteran's swelling and pain in the aforementioned joints is 
consistent with the diffuse spreading of RSD from the right 
foot.  Specifically, the examiner stated:  

"Considering her evaluations for other possible 
conditions, I think the nature of her pain and 
swelling is consistent with diffuse spread of her 
RSD from the foot injury which occurred in the 
military.  ([C]omplex regional pain syndrome).  The 
periodic swelling in her extremities which have 
been documented... is most likely secondary to the 
complex regional pain syndrome which is known to 
spread.  Other etiologies for her symptoms seem 
much less likely, as extensive work up has not 
produced another diagnosis."

The same VA physician reiterated this opinion in a May 2008 
VA outpatient treatment record.  In providing this opinion, 
however, the physician did not indentify the specific joints 
thought to be affected by RSD.  

In light of the foregoing, the Board finds that additional 
development is necessary to properly assess the nature, 
extent, and etiology of the Veteran's current condition 
affecting multiple joints of the upper and lower extremities.  
A review of the medical evidence of record is  negative for 
an opinion specifically addressing the etiology of the 
Veteran's right arm, right hand and wrist, bilateral elbow, 
bilateral knee, and bilateral ankle conditions and whether 
said conditions are related to her service-connected 
disabilities.  Assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(c)(4) (2008).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering a medical examination.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992).  As such, the Board finds that the 
Veteran must be provided with an appropriate examination to 
determine if it is at least as likely as not that the 
Veteran's right arm, right hand and wrist, bilateral elbow, 
bilateral knee, and bilateral ankle conditions are causally 
related to her service-connected pituitary microadenoma and 
residuals right foot injury with RSD, or is otherwise related 
to her period of active service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an appropriate examination to assess 
the right arm, right hand and wrist, 
bilateral elbow, bilateral knee, and 
bilateral ankles conditions.  The claims 
file should be made available and reviewed 
by the examiner prior to the examination.  
Specific attention should be given to the 
opinion provided in the December 2007 and 
May 2008 VA outpatient treatment records, 
regarding the Veteran's current multiple 
joints condition and her diagnosed RSD of 
the right foot.  

Following this review, the examiner should 
identify and describe the etiology and 
current manifestations of any conditions 
affecting the right arm, right hand and 
wrist, bilateral elbows, bilateral knees, 
and bilateral ankles.  In discussing the 
etiology of any possible conditions 
affecting these joints, the examiner 
should complete the following:

(a) Opine whether it is as least as 
likely as not (50 percent or more 
likelihood) that any current condition 
of the right arm, right hand and wrist, 
bilateral elbows, bilateral knees and 
bilateral ankles is causally related to 
the Veteran's service-connected 
disability of pituitary microadenoma.

(b) Opine whether it is as least as 
likely as not (50 percent or more 
likelihood) that any current condition 
of the right arm, right hand and wrist, 
bilateral elbows, bilateral knees and 
bilateral ankles is causally related to 
the Veteran's service-connected 
disability of residuals of right foot 
injury with RSD.  Specifically, the 
examiner should address whether it is 
as least as likely as not the RSD of 
the right foot has spread and is 
related to the current conditions 
affecting the multiple joints.  

(c) If any identified condition of the 
right arm, right hand and wrist, 
bilateral elbows, bilateral knees and 
bilateral ankles is not related to the 
previously mentioned service-connected 
disabilities, the etiology of any 
conditions should be specifically 
provided and an the examiner should 
opine as to whether the condition is 
otherwise related to the Veteran's 
active duty service.

The rationale for any opinion expressed 
should be provided in a legible report.  
If the examiner is unable to render an 
opinion without resorting to speculation, 
he or she should so state. 

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claims for service 
connection.  If the benefits sought on 
appeal remain denied, provide the Veteran 
and her representative with a Supplemental 
Statement of the Case.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




